Case 1:18-cv-05414-RA-KNF Document 228-6 Filed 05/15/20 Page 1 of 4

EXHIBIT D
Case 1:18-cv-05414-RA-KNF Document 228-6FiletROW6/12 0Papyé BIG 4

LAW OFFICES OF
ot: aa a ve" ‘ 74
Kdela, Beortluna G i COILS, ef

$46 Piety AVENE
New Yorn. NY 'O036
TELEPHONE i212) 486-001 t

£1212) 750-8297

  

WW SIDALALAW COM

   

VIA ECF May 7, 2020

Hon. Kevin N. Fox

United States District Court — Southern District of New York
Thurgood Marshall United States Courthouse

40 Foley Square

New York, NY 10007

Re: Wedil David v. Harvey Weinstein, et al - Case No.: 1:18-cv-05414-RA-KNF
Dear Judge Fox,

We represent the Defendant Harvey Weinstein (hereinafter “Mr. Weinstein”) in the above-
mentioned matter, having filed our Notice of Appearance as new counsel on March 2, 2020. We
respectfully submit this letter in regard to this respected Court’s order of February 12, 2020 [Doc.
No. 205]. The aforementioned order was entered prior to the undersigned law firm’s appearance
as counsel to Mr. Weinstein in this matter. As we endeavor to respond to Plaintiff's discovery
demands, despite significant logistical hurdles due to the COVID-19 pandemic and the
incarceration of our client, we seek reconsideration and/or clarification and limitation as to the
Court’s February 12, 2020 order.

The subject order states:

“ORDER granting 200 Letter Motion for Discovery. On or before February 20, 2020,
defendant Harvey Weinstein ("Weinstein") shall respond to the plaintiff's First Set of
Document Requests and Interrogatories without asserting objections, as objections have
been waived perforce of his unjustified failure to respond to the plaintiff's discovery

demands timely.”

We have conferred with counsel for Plaintiff in this regard, and have informed them that
we will seek reconsideration and/or clarification and limitation of this order. While Mr. Weinstein,
through his new counsel, does not intend to further test the patience of the Court, we certainly still
seek to protect Mr. Weinstein’s rights. During a recent meet-and-confer with counsel for Plaintiff,
it was stated that Plaintiff's counsel may take the position that all objections have been waived,
including the assertion of attorney-client privilege and attorney work product. We certainly object
to this broad reading of the Court’s order, and, due to the good-faith efforts of present counsel to
comply with outstanding discovery demands, we respectfully request that the Court modify its

i
Case 4:18-ey-05444-RA-KNE Beaeument 228-cF ies 58/12) oPaaye Slot 4

order and permit Mr. Weinstein to assert all valid objections where appropriate. Should the Court
not wish to revisit its prior ruling in full, we request that the Court clarify and limit the scope of its
ruling, and permit Mr. Weinstein to, at the very least, assert objections based on attorney-client
and work product privilege.

We acknowledge that the Court has issued its order in recognition of precedent that has
held the failure to timely respond to discovery demands may constitute a waiver of the ability to
assert objections. However, the unique circumstances in this case, and the efforts of current
counsel, are in line with those cases that declined to impose a finding of waiver. In unusual
circumstances, and for good cause, the failure to act timely will not bar consideration of objections.
See, Concord Boat Corp. v. Brunswick Corp., 169 F.R.D. 44, 48 (SDNY 1996); Chevron Corp. v.
Donziger, 296 F.R.D. 168, 204 (SDNY 2013). Courts in the Second Circuit consider also the
“hardship of compliance on the party or witness from whom discovery is sought [and] the good
faith of the party resisting discovery.” Homeward Residential, Inc. v. Sand Canyon Corp., No. 12
Civ. 7319 GFK) (ILC), 2017 WL 4676806 (SDNY Oct. 17, 2017). Furthermore, from the time the
demands were made -prior to the adjudication of Mr. Weinstein’s criminal case and his sentencing
which was immediately followed by the COVID-19 pandemic- to the present, the Plaintiff has not
been prejudiced in any articulable way, and therefore the sanction of waiver of objections need not
apply. Melendez v. Greiner, No. 01 Civ.07888 SAS DF, 2003 WL 22434101 (SDNY Oct. 23,
2003). At present, all parties are in good faith cooperating with one another and participating in
the exchange of discovery. This week, a joint proposed Protective Order (the first draft of which
was drafted by this firm on behalf of Mr. Weinstein) and ESI Protocol (the first draft of which was
drafted by counsel for TWC) was filed with the Court by the Plaintiff, which serves as an indication
that discovery has only now commenced in earnest. As such, no prior delay has prejudiced the
Plaintiff. Mr. Weinstein, who is participating actively through his new counsel in this case, should
be afforded the opportunity to assert objections where appropriate, so as to not permit the
production of requested documents and information when the request “far exceeds the bounds of
fair discovery” even if a timely objection has not been made. Kolenc v. Bellizzi, No. 95 CIV. 4494,
1999 WL 92604 (S.D.N_LY. Feb. 22, 1999).

We also request that the Court recognize that the production of discovery without limitation
will be unduly prejudicial to Mr. Weinstein. Courts have recognized that only flagrant disregard
will result in waiver, and, absent such flagrance, a party may maintain objections despite late
response. Dey, L.P. v Sepracor, Inc., 07 CIV. 2353 JGK RLE, 2010 WL 5094406 (SDNY Dec. 8,
2010); D 56, Inc. v Zuckers Gifis, Inc., 95 CIV 9327(AGS)(DFE), 1996 WL 280797 (SDNY May
24, 1996). The record indicates that Mr. Weinstein did not timely respond to the discovery
demands made upon him by the Plaintiff as he was heavily engaged in his highly publicized
criminal trial, and our predecessor counsel had newly appeared as counsel in this action, taking
over from yet another prior counsel before him, and had simply missed a communication from the
Court and counsel without any exhibition of bad faith. There was no willfulness or cavalier
disregard that would warrant waiver in this case, only a set of unique circumstances that Mr.
Weinstein’s present counsel is seeking to remedy.

 

Should the Court decline to reconsider its prior order and permit Mr. Weinstein to assert
all good faith objections, we request it limit the scope of the ruling to permit Mr. Weinstein to
object to the production of material that is subject to attorney-client privilege and attorney work
€ase 4:48-€y-65414-RA-KNE Becunent 223-cFilshQUSA/ep oPaageé alot 4

product. Courts have declined to extend the waiver of objections to those objections asserted on
the basis of attorney-client privilege and attorney work product. See, AFP Imaging Corp. v Philips
Medizin Sys., 92 CIV. 6211 (LMM), 1993 WL 541194 (SDNY Dec. 28, 1993); Arkwright Mut.
Ins. Co. v Natl. Union Fire Ins. Co. of Pittsburgh, Pa., 90 CIV. 7811 (AGS), 1994 WL 510043
(SDNY Sept. 16, 1994). The parties in this action have agreed upon a proposed Protective Order

in which production of discovery of this kind does not constitute a waiver of privilege. However,
Mr. Weinstein should be permitted to assert these “sacred” objections of attorney-client privilege
and attorney work product at the first instance, and prior to production, in order to avoid
unnecessary time and expense in attempting to identify and claw back material, and, most
impordantiy, so that he will not suffer the drastic and gross prejudicial effect of having those
privileged materials viewed by other parties.

For the foregoing reasons, we respectfully request that the Court reconsider and/or clarify
and limit the scope of its February 12, 2020 order pertaining to the waiver of objections, as

discussed herein,

Respectfully Submitted,

Imran H. Ansari, Esq.

Q
